                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 MATTEL MCCURRY,

             Plaintiff,

 v.                                             Case No. 3:17-CV-296-NJR-GCS

 STEVE DUNCAN, RUSSELL GOINS,
 GINA CAYWOOD, and CHRIS
 HICKOX,

             Defendants.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on the Report and Recommendation of United

States Magistrate Judge Gilbert C. Sison, which recommends granting the Motion for

Summary Judgment filed by Defendants (Doc. 68).

                                       BACKGROUND

       Plaintiff Mattel McCurry is an inmate in the Illinois Department of Corrections

(“IDOC”) who brings this action under 42 U.S.C. § 1983 for alleged violations of his

constitutional rights (Doc. 18). According to McCurry, in February 2016, Defendant Gina

Caywood, a correctional officer at Lawrence Correctional Center, told other correctional

officers, “McCurry’s a piece of shit rapist, and I’m going to get rid of him and all the rest

of the troublemakers” (Doc. 56, Ex. A, p. 13). Approximately ten other inmates overheard

Caywood, including McCurry’s cellmate, who asked McCurry about the comment (Id.).

McCurry eventually told his cellmate about his conviction of aggravated criminal sexual


                                        Page 1 of 5
assault (Id.). Two days later, McCurry was moved to a new housing unit, but soon after

he received a threatening letter from an unknown inmate that referenced his conviction

(Id.). McCurry told his new cellmate about the letter, and they were involved in a physical

altercation a few days later, in March 2016 (Id.). McCurry was involved in a second

altercation with another inmate in August 2016 (Id.). He believes Caywood’s comment

caused the altercations and alleges Defendants failed to protect him from a known risk

of harm, in violation of the Eighth Amendment (Doc. 18).

       On September 21, 2018, Defendants moved for summary judgment, arguing

McCurry cannot establish they created a risk to his safety, knew of the risk, or

consciously disregarded that risk (Doc. 54). McCurry was warned that failing to

respond to Defendants’ motion may result in the dismissal of his case (Doc. 57),

but he did not respond by the October 25, 2018 deadline.

       On May 31, 2019, Judge Sison issued a Report and Recommendation that

recommends granting Defendants’ Motion for Summary Judgment (Doc. 68). Judge Sison

notes that under Local Rule 7.1(c), failure to file a timely response to a motion may, in the

Court’s discretion, be considered an admission of the motion’s merits. In this instance,

more than six months elapsed between the deadline for McCurry’s response and Judge

Sison issuing the Report and Recommendation. During this period, McCurry did not

respond to Defendants’ motion.

       Nonetheless, Judge Sison went on to address the merits of the motion. He found

that McCurry was promptly transferred to another housing unit after Caywood referred

to him as a rapist. Thus, to the extent Caywood created a risk of harm to McCurry, prison

                                        Page 2 of 5
officials took measures to protect him from any threat to his safety. In regard to the

physical altercations, Judge Sison found there is no evidence prison officials knew or

should have known about a threat because, “McCurry by his own testimony admitted

that he did not tell anyone about receiving threatening kites” (Doc. 68, p. 3). Judge Sison

concluded, “Without knowledge of the potential for harm, no reasonable jury could find

in McCurry’s favor on his failure to protect claim” (Id. at p. 4).

       McCurry has not filed objections to the Report and Recommendation, which were

due on or before June 17, 2019.

                                        DISCUSSION

       Where timely objections are filed, this Court must undertake a de novo review of

the Report and Recommendation. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-

LR 73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also

Govas v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). Where neither timely nor specific

objections to the Report and Recommendation are made, however, this Court need not

conduct a de novo review of the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985). Instead, the Court should review the Report and Recommendation for clear

error. Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999). A judge may then

“accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” 28 U.S.C. § 636(b)(1).

       The Court has carefully reviewed the Motion for Summary Judgment, as well as

Judge Sison’s Report and Recommendation. It appears the Report and Recommendation

mistakenly states that McCurry did not inform prison officials at Lawrence about the

                                         Page 3 of 5
threatening note he received prior to the March 2016 altercation with his cellmate. The

Report and Recommendation states that McCurry “admitted he did not tell anyone about

receiving threatening kites.” (Doc. 68, p. 4). But the transcript from McCurry’s deposition

testimony does not support this conclusion. According to McCurry, he “instantly”

showed a gallery officer the letter and told him he wanted to speak with Internal Affairs

(Doc. 56, Ex. 1, p. 16). McCurry also claims that following the March 2016 altercation with

his cellmate, but before the August 2016 altercation, he told officials at Lawrence about

the letter and sent the letter to individuals at Internal Affairs in Springfield (Id. at pp. 17-

20).

       But any error in the Report and Recommendation does not change the outcome of

this case. Almost eight months have passed since McCurry’s deadline for responding to

the Motion for Summary Judgment, and he has yet to file anything with the Court. As

Judge Sison noted, under Local Rule 7.1(c), the Court may construe McCurry’s non-

response as an admission to the merits of the motion. Given the considerable amount of

time that has passed since McCurry’s deadline for responding to the Motion for Summary

Judgment, the Court finds it appropriate to construe his silence as an admission to the

motion’s merits.

                                        CONCLUSION

       Accordingly, the Court ADOPTS the Report and Recommendation to the extent it

recommends granting the Motion for Summary Judgment. The Motion for Summary

Judgment, filed by Gina Caywood, Steve Duncan, Russell Goins, and Chris Hickox, is

GRANTED. The Clerk of Court is DIRECTED to enter judgment accordingly and close

                                          Page 4 of 5
this case.

       IT IS SO ORDERED.

       DATED: June 21, 2019

                                      ____________________________
                                      NANCY J. ROSENSTENGEL
                                      Chief U.S. District Judge




                              Page 5 of 5
